Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 6/30/2021, with respect to §103 have been fully considered and are persuasive.  The prior art rejection of 6/21/2021 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a communication device, comprising: 
a processing circuit, configured to: perform successive interference cancellation on a received transmission signal; 
detect signals for other communication devices; 
cancel the detected signals as interference, until a modulation symbol for the communication device per se is detected and a sequence number of a first channel that has transmitted the received transmission signal is detected; and 
map the sequence number of the first channel to a first portion of information bits for the communication device per se based on a predetermined mapping rule, rule; and 

a memory configured to store the predetermined mapping rule for the processing circuit to read, wherein the predetermined mapping rule specifies a mapping relation between the first portion of information bits and the sequence number of the first channel.

The closest prior art of Kang et al. (US 2015/0207551), Pan et al. (US 2019/0181928), Lee et al. (US 8,687,750), and Kim et al. (US 2016/0164581) disclose everything described above.
However, the prior art does not further disclose:
wherein the processing circuit is further configured to receive information indicative of an order of a transmission power used for transmission of a signal for the communication device per se over the first channel in transmission powers used for transmission of signals for all the communication devices or indicative of a demodulation order, 
wherein a number of times the successive interference cancellation is performed depends on the order or the demodulation order.
These limitations, in combination with the rest of recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                           
7/3/2021